Citation Nr: 0948866	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  05-38 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disability (to include posttraumatic stress 
disorder (PTSD)).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1965 to December 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Milwaukee, Wisconsin Department of Veterans Affairs 
(VA) Regional Office (RO).  In September 2006, a hearing was 
held before a Decision Review Officer (DRO).  In April 2008, 
a Travel Board hearing was held before the undersigned.  
Transcripts of both hearings are associated with the claims 
file.  In September 2008, this matter was remanded for 
further development.


FINDING OF FACT

The evidence reasonably establishes that the Veteran has PTSD 
stemming from a corroborated stressor event in service.


CONCLUSION OF LAW

Service connection for a PTSD is warranted.  38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants  
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  However, inasmuch as this decision grants the 
benefit sought, there is no reason to belabor the impact of 
the VCAA on this matter.  


B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to  
disease or injury incurred in or aggravated by active  
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link,  
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  

Where the Veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim. 

The Veteran contends that he has a psychiatric disability 
(and specifically PTSD) related to his military service in 
Vietnam.  The Veteran's service treatment records show that 
in March 1966 he was seen for complaints of chronic anxiety.  
The record shows a postservice diagnosis of PTSD.  It does 
not show that he engaged in combat with the enemy.  He 
reports that while serving in Vietnam he was detailed to an 
unknown location, where for approximately six weeks he worked 
under constant threat of enemy fire.  A Bronze Star Medal 
Citation he received notes, in part, ". . . [the Veteran] 
performed in an outstanding manner while successfully 
constructing an important facility under extremely hazardous 
conditions, including the continuous possibility of hostile 
fire."  The RO has made a determination that the alleged 
stressor of working on a detail under constant threat of 
enemy fire is corroborated; the Board finds to reason to 
question that determination.

On August 2007 VA examination, the examiner found that the 
Veteran did not meet the full criteria for a PTSD diagnosis, 
and opined that the Veteran's current psychiatric disability, 
to include anxiety and depression, was unrelated to his 
military service, to include the episode of chronic anxiety 
noted therein, but was instead related to postservice 
psychosocial stressors.

In August 2008, the Board received a statement (that appears 
to have been prepared by the Veteran's representative and 
endorsed by his treating VA psychiatrist) to the effect that 
the Veteran does have PTSD, and that his current anxiety and 
depression are, at least as likely as not, related to the 
anxiety noted in service.   

On November 2008 VA examination, the Veteran reported that 
three to four times per week he suffers nightmares relating 
to his service in Southeast Asia.  He reported that he has 
had nightmares since he was discharged; however, they have 
increased in intensity since the 1980s.  He indicated that he 
sees rats in the nightmares.  He did not have any clear 
flashbacks, but reported that he has startled very easily 
since he got out of service, and avoided crowds as he was 
nervous around people.  Mental status examination revealed 
the Veteran was cooperative; he was casually dressed; his 
flow of thought was reasonably logical and coherent; his rate 
and volume of speech were normal; his mood was tired and sad; 
his affect was constricted, odd and anxious; he denied visual 
hallucinations, but endorsed at times hearing humming or a 
tone; he was oriented, for the most part, in all spheres; his 
judgment was fair.  PTSD and major depressive disorder were 
diagnosed.  The examiner opined:

"I believe that it is very clear that this Veteran does 
suffer from PTSD which is connected to his conceded 
service stressor of being on a detail for which he was 
awarded a Bronze Star while working under hazardous 
conditions, including a continuous possibility of 
hostile fire.  The Veteran's report of startling, his 
manifest anxiety and his relating of very frequent 
nightmares of the incident in question, support the 
diagnosis of PTSD."

A February 2009 VA mental health record notes that as there 
is no conclusive 'Criterion, A', the Veteran does not meet 
diagnostic criteria for PTSD.  Major depressive disorder by 
history and anxiety disorder were diagnosed.

Based on the February 2009 VA record, the RO asked the 
November 2008 examiner to review the file again, to include 
the new evidence, and resolve the conflicting diagnoses.

On May 2009 VA chart review, the examiner opined:

"I was asked to evaluate this Veteran on November 4, 
2008 regarding whether or not he has PTSD related to the 
specific stressor o[f] working under hazardous 
conditions in South Ea[st] Asia including the continuous 
possibility of hostile fire which resulted in his being 
awarded a bronze star medal.  As I stated in my 
evaluation at that time, it was quite clear that the 
Veteran experienced sufficient trauma to meet criterion 
A for PTSD in Vietnam.  As I stated in my report, the 
Veteran talked about flying in helicopters and being put 
on a mountain to set charges with dynamite and C4 with 
many rats there having gotten a Bronze Star commendation 
medal for it.  The Veteran reports nightmares three to 
four times per week, seeing rats in his nightmares.  
Reports no clear flashbacks but does report getting 
startled very easily since he got out of service.  
Reported that he avoids crowds and is nervous around 
people.  He may not have told all of the other people 
who evaluated him over the years about all of the 
traumatic data included in my evaluation report but it 
is clear that he does meet all the criteria for PTSD and 
the fact that he was not noted to have done so during an 
examination in 2006 or 2007 is neither here nor there as 
he currently does meet the criteria."

The Board notes that the RO conceded the Veteran's alleged 
stressor event in service (which is an adjudicatory matter), 
but has denied service connection for PTSD essentially based 
on a finding that the corroborated stressor event is 
insufficient to support a diagnosis of PTSD.  Notably, in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) held that 
sufficiency of a stressor [to support a diagnosis of PTSD] 
was essentially a clinical determination for an examining 
mental health professional (and not an adjudicatory 
determination). 

While a February 2009 VA mental health report suggests that 
the Veteran's PTSD may be in remission, the November 2008 VA 
examination report indicates the Veteran has a diagnosis of 
PTSD based on DSM-IV criteria pursuant to the clinical 
findings noted at the time (and based on the stressor event 
the RO found to be corroborated).  The November 2008 examiner 
reiterated his opinion in May 2009.  The record does not 
suggest any basis for questioning the competence or integrity 
of the VA examiner.  

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the 
Court held that the requirement of having a current 
disability is met "when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim."  As the record reflects 
that during the pendency of his claim of service connection 
for a psychiatric disability the Veteran had a diagnosis of 
PTSD based on a stressor that is determined to have been 
corroborated by credible supporting evidence, all of the 
criteria for establishing service connection for PTSD are 
met, and service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


